Case: 09-70010     Document: 00511045472          Page: 1    Date Filed: 03/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 9, 2010
                                       No. 09-70010
                                                                       Charles R. Fulbruge III
                                                                               Clerk
TIMOTHY WAYNE ADAMS,

                                           Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-1216


Before HIGGINBOTHAM, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
        After reviewing the record, we conclude that Adams has failed to make a
substantial showing of the denial of a constitutional right, and – for essentially
the reasons stated by the district court – we DENY his request for a certificate
of appealability (COA) on all issues raised therein.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.